United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David C. Harrison, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2120
Issued: September 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2011 appellant, through counsel, filed a timely appeal from the May 5,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for further review of his claim. As more than 180 days elapsed from the last merit
decision of February 24, 2010 and the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant, through counsel, argues that the medical records reflect a
substantial change in his condition making it clear that he is not capable of gainful employment.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The facts of the prior decision are
hereby incorporated by reference.2 OWCP reduced appellant’s compensation on November 1,
2001 as it determined that he had the ability to perform the duties of a telephone solicitor and this
determination was affirmed by the Board. Appellant requested modification of his wage-earning
capacity by request dated March 14, 2007 and OWCP denied a review on the merits. The Board
remanded this case3 to OWCP to consider the merits of the case. After reviewing the medical
evidence, OWCP by decision dated July 21, 2009 found that modification of the 2001 wageearning capacity decision was not warranted. Appellant requested a hearing before an OWCP
hearing representative, which was held on November 16, 2009. He also submitted new medical
evidence. By decision dated February 24, 2010, the hearing representative affirmed OWCP’s
denial of appellant’s request for modification by decision dated July 21, 2009.
On June 14, 2010 appellant, through counsel, again requested reinstatement of benefits,
alleging that new medical evidence showed there had been a material change in his condition. In
support of his reconsideration request, he submitted a May 12, 2010 report wherein
Dr. Randall N. Smith, a Board-certified orthopedic surgeon, stated that he had treated appellant
continuously since 2001 and that there had been a material change in his condition for the worse
since that time as appellant could do substantially less than he could back in 2001. Dr. Smith
opined that even if appellant had been able to perform the job of telephone solicitor back in
2001, he could not do it now as his pain had substantially increased and therefore his need for
pain medication was also increased. He noted that these conditions together prevented appellant
from concentrating and, specifically, noted that the medication left him drowsy and unable to
concentrate. Dr. Smith opined that appellant would be unable to follow a script that is required
by a telephone solicitor nor could he respond to questions that may be asked by the contact. He
further noted that it was his professional opinion that this pain and required medications were
directly related to the accident of November 14, 1983.
By decision dated May 5, 2011, OWCP denied reconsideration of appellant’s claim
without reviewing the case on the merits.

2

Docket No. 08-1590 (issued July 1, 2009) (the Board remanded the case as appellant was entitled to merit
review on the issue of wage-earning capacity); Docket No. 05-1882 (issued April 20, 2006) (the Board found that
OWCP properly denied modification of its determination that the constructed position of telephone solicitor
represented appellant’s wage-earning capacity); Docket No. 04-2159 (issued February 17, 2005) (the Board found
that OWCP properly refused to reopen appellant’s claim for merit review); Docket No. 03-2283 (issued March 11,
2004) (the Board found that OWCP properly determined that the constructed position of telephone solicitor
represented appellant’s wage-earning capacity and properly reduced appellant’s compensation). OWCP had
accepted appellant’s April 6, 1980 traumatic injury claim for mild instability of the left knee in the performance of
his duties as a painter. On January 24, 1984 it accepted a November 14, 1983 traumatic injury claim for low back
sprain and pain syndrome.
3

Docket No. 08-1590 (issued July 1, 2009).

2

LEGAL PRECEDENT
It is well established that either a claimant or OWCP may seek to modify a formal loss of
wage-earning capacity determination. Once the wage-earning capacity of an injured employee is
determined, a modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has been retrained
or otherwise vocationally rehabilitated or the original determination was, in fact, erroneous.4
The burden of proof is on the party attempting to show modification.5 There is no time limit for
appellant to submit a request for modification of a wage-earning capacity determination.6
ANALYSIS
OWCP issued a decision on November 1, 2001 finding that appellant had the capacity to
earn wages as a telephone solicitor and reduced appellant’s compensation benefits accordingly.
The Board affirmed this decision on March 11, 2004.7 OWCP most recently denied modification
of appellant’s loss of wage-earning capacity determination on July 21, 2009 and this decision
was affirmed by a hearing representative on February 24, 2010.
On June 14, 2010 appellant requested reinstatement of benefits, alleging that his loss of
wage-earning capacity determination should be modified due to a change in the nature and extent
of his injury-related condition. In support thereof, he submitted a May 12, 2010 report by
Dr. Smith wherein he indicated that there had been a material change in appellant’s medical
condition since 2001. Dr. Smith noted that, due to increased pain and appellant’s pain
medication, he could not perform the position of telephone solicitor. He opined that the increase
in pain was directly related to the residuals of his November 13, 1983 injury. By decision dated
May 5, 2011, OWCP denied reconsideration of the February 24, 2010 decision.
Appellant asserted that the loss of wage-earning capacity determination should be
modified. He contended that his injury-related condition had worsened and submitted medical
evidence in support of that assertion. This request for modification was not a request for review
of the February 24, 2010 decision under 5 U.S.C. § 8128(a). Therefore, OWCP improperly
adjudicated appellant’s June 14, 2010 letter as a request for reconsideration.8
Appellant requested modification of the November 1, 2001 loss of wage-earning capacity
determination. The specific requirements of OWCP’s regulations at section 10.606 do not

4

D.E., Docket No. 12-8 (issued June 7, 2012); Katherine T. Creeger, 55 ECAB 633 (2004).

5

Darletha Coleman, 55 ECAB 143 (2003).

6

W.W., Docket No. 09-1934 (issued February 24, 2010); Gary L. Moreland, 54 ECAB 638 (2003).

7

Docket No. 03-2283.

8

See D.E., supra note 5; F.B., Docket No. 10-99 (issued June 21, 2010); M.J., Docket No. 08-2280 (issued
July 7, 2009).

3

apply.9 The case will be remanded to OWCP to adjudicate appellant’s request for modification
and issue an appropriate decision in this case.
CONCLUSION
The Board finds that OWCP improperly treated appellant’s request for modification of
the November 1, 2001 loss of wage-earning capacity determination as a request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 5, 2011 decision of the Office of Workers’
Compensation Programs is set aside. The case is remanded for further proceedings consistent
with this decision.
Issued: September 11, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 10.606.

4

